     Case 1:19-cr-00725-JPO Document 39 Filed 11/20/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
——————————————————————X
UNTED STATES OF AMERICA,

                                 Plaintiff,                  NOTICE OF
                                                             CHANGE OF
                                                             ADDRESS
              —v.—                                           19-cr-725 (JPO)

LEV PARNAS, et. al.,

              Defendants.
——————————————————————X

         NOTICE IS HEREBY GIVEN THAT Joseph A. Bondy, Esq., has changed

his business address to The Law Offices of Joseph A. Bondy, 1776 Broadway, Suite

2000, New York, NY 10019, effective immediately.

Dated:        November 20, 2019
              New York, New York

                                         Respectfully submitted,

                                         ______/S/______
                                         Joseph A. Bondy (JB-6887)
                                         The Law Offices of Joseph A. Bondy
                                         1776 Broadway
                                         Suite 2000
                                         New York, N.Y. 10019
                                         (212) 219-3572; (646) 335-3988
                                         josephbondy@mac.com
